DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 2/19/2021 is acknowledged.
Claims 1, 9, and 18 have been amended. 
Claims 7 and 15 have been cancelled.  
Claims 3 and 11 have been previously cancelled. 
Claims 24 and 25 have been newly added.
Claims 1-2, 4-6, 8-10, 12-14, 16-18, and 22-25 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1, 2, 9-11, 18, 31-32, 39-41, 50-52, 54-55, 57-58, and 60-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the method or apparatus as now claimed, the present amendments and remarks more clearly distinguishing from the closest prior art to Yin, Dinan, and Lee used in the previous rejection, as well as the references submitted in the concurrent IDS, noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                            /GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477